DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomonari et al. (US 2009/0219127 A1).
In regards to claim 1, Tomonari discloses, in figure 10, a coil component (Fig. 10) comprising: a core (220) having a winding core portion (211); a first wire (231) and a second wire (232) wound around the winding core portion (211; Par 0074); and a third wire (233) and a fourth wire (234) wound around an outer side portion of a portion of the first wire (231) and the second wire (232) wound around the winding core portion (211) in a direction opposite to a winding direction of the first wire and the second wire (Par 0077), wherein a portion of the first wire (231) and the second wire (232) wound around the winding core portion (211) has, at least in part, a first twisted wire portion (Fig. 29; 10) in which the first wire and the second wire are twisted each other (Par 0130), and a length of a portion of the first wire (231) and the second wire (232) wound around the winding core portion such that the first wire and the second wire are adjacent to each other (Par 0077) is configured to be equal to a length of a portion of the third wire (233) and the fourth wire (234) wound around an outer side portion of a portion of the first wire and the second wire wound around the winding core portion such that the third wire and the fourth wire are adjacent to each other (Par 0014, 0064, 0077, 0084).
In regards to claim 5, Tomonari discloses, in figure 10, the coil component according to claim 1, wherein the coil component (Fig. 10) is a surface-mount type coil component (Par 0071).
In regards to claim 6, Tomonari discloses, in figure 10, the coil component according to claim 1, wherein the first wire (231), the second wire (232), the third wire (233), and the fourth wire (234) form a coil having a horizontal winding structure (See Fig. 10; Par 0074).
In regards to claim 7, Tomonari discloses, in figure 10, the coil component according to claim 1, wherein the first wire (231) and the second wire (232) are electrically insulated from each other in a portion of the first wire and the second wire wound around the winding core portion (211; Par 0080), and the third wire (233) and the fourth wire (234) are electrically insulated from each other in a portion of the third wire and the fourth wire wound around an outer side portion of the first wire and the second wire (Par 0080).
In regards to claim 8, Tomonari discloses, in figure 10, the coil component according to claim 1, wherein the core (220) includes a first flange portion (212) provided at one end portion of the winding core portion (211) and a second flange portion (213) provided at another end portion of the winding core portion (Par 0072), the first flange portion (212) includes a first terminal electrode (247), a second terminal electrode (242), a third terminal electrode (241), and a fourth terminal electrode (243), the second flange portion (213) includes a fifth terminal electrode (246), a sixth terminal electrode (244), a seventh terminal electrode (245), and an eighth terminal electrode (248), one end portion of the first wire (231) is connected to the third terminal electrode (241), another end portion of the first wire is connected to the eighth terminal electrode (248), - 36 -one end portion of the second wire (232) is connected to the first terminal electrode (247), another end portion of the second wire is connected to the sixth terminal electrode (244), one end portion of the third wire (233) is connected to the seventh terminal electrode (245), another end portion of the third wire is connected to the fourth terminal electrode (243), one end portion of the fourth wire (234) is connected to the fifth terminal electrode (246), and another end portion of the fourth wire is connected to the second terminal electrode (242; Par 0074).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12, 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomonari et al. (US 2009/0219127 A1) in view of Hashimoto et al. (US 2017/0294264 A1).
In regards to claim 2, Tomonari disclose the coil component according to claim 1, but does not disclose wherein a portion of the third wire and the fourth wire wound around an outer side portion of the first wire and the second wire has, at least in part, a second twisted wire portion in which the third wire and the fourth wire are twisted each other.
However, Hashimoto discloses, in figure 17A, wherein a portion of the third wire and the fourth wire wound around an outer side portion of the first wire (231 as discussed in Tomonari) and the second wire (232 as discussed in Tomonari) has, at least in part, a second twisted wire portion (43z) in which the third wire (41) and the fourth wire (42) are twisted each other (Par 0009-0010).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomonari to incorporate the teachings of Hashimoto by including wherein a portion of the third wire and the fourth wire wound around an outer side portion of the first wire and the second wire has, at least in part, a second twisted wire portion in which the third wire and the fourth wire are twisted each other in order to improve reliability and manufacturing efficiency of the coil component (Hashimoto; Par 0027).
In regards to claim 12, Tomonari in view of Hashimoto disclose the coil component according to claim 2. Tomonari further discloses, in figure 10, wherein the coil component (fig. 10) is a surface-mount type coil component (Par 0071).
In regards to claim 14, Tomonari in view of Hashimoto disclose the coil component according to claim 2. Tomonari further discloses, in figure 10, wherein the first wire (231), the second wire (232), the third wire (233), and the fourth wire (234) form a coil having a horizontal winding structure (See Fig. 10; Par 0074).
In regards to claim 16, Tomonari in view of Hashimoto disclose the coil component according to claim 2. Tomonari further discloses, in figure 10, wherein the first wire (231) and the second wire (232) are electrically insulated from each other in a portion of the first wire and the second wire wound around the winding core portion (211; Par 0080), and the third wire (233) and the fourth wire (234) are electrically insulated from each other in a portion of the third wire and the fourth wire wound around an outer side portion of the first wire and the second wire (Par 0080).
In regards to claim 18, Tomonari in view of Hashimoto disclose the coil component according to claim 2. Tomonari further discloses, in figure 10, wherein the core (220) includes a first flange portion (212) provided at one end portion of the winding core portion (211) and a second flange portion (213) provided at another end portion of the winding core portion (Par 0072), the first flange portion (212) includes a first terminal electrode (247), a second terminal electrode (242), a third terminal electrode (241), and a fourth terminal electrode (243), the second flange portion (213) includes a fifth terminal electrode (246), a sixth terminal electrode (244), a seventh terminal electrode (245), and an eighth terminal electrode (248), one end portion of the first wire (231) is connected to the third terminal electrode (241), another end portion of the first wire is connected to the eighth terminal electrode (248), - 36 -one end portion of the second wire (232) is connected to the first terminal electrode (247), another end portion of the second wire is connected to the sixth terminal electrode (244), one end portion of the third wire (233) is connected to the seventh terminal electrode (245), another end portion of the third wire is connected to the fourth terminal electrode (243), one end portion of the fourth wire (234) is connected to the fifth terminal electrode (246), and another end portion of the fourth wire is connected to the second terminal electrode (242; Par 0074).
Allowable Subject Matter
Claims 3-4, 9-11, 13, 15, 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawasaki et al. (US 2015/0371766 A1); Fig. 1.
Komaya et al. (US 2018/0211763 A1); Fig. 1.
Hirai et al. (US 2014/0306789 A1); Fig. 1C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842    
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842